Citation Nr: 0211228	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-16 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a compensable evaluation for residuals of 
a right radius fracture.

(The issue of entitlement to service connection for a 
psychiatric disability will be the subject of a later 
decision.)


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1984 to April 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which, in pertinent part, granted 
service connection for a right radius fracture, and rated it 
noncompensable.  In the course of this appeal, the claims 
folder has been transferred to the RO in Manila, the Republic 
of the Philippines, pursuant to the veteran's relocation.  
The record reflects that, in June 2000, the veteran revoked 
his representative's authority to represent him in this 
appeal.

The veteran appeared at a personal hearing at the RO in March 
1999, a transcript of which is of record.  The case was 
before the Board in November 2000, at which time it was 
remanded for additional development.  After readjudicating 
the claims on appeal, and with consideration given to the 
additional development, the RO issued a June 2002 
determination which continued the noncompensable evaluation 
of a right radius fracture.  

As noted in the November 2000 Board remand, in October 1998 
the veteran perfected his appeal of two of the four issues 
adjudicated in the February 1998 RO rating decision; thus the 
claim of entitlement to a compensable evaluation for a right 
radius fracture, and claim of service connection for a 
psychiatric disability, are the only two issues before the 
Board at this time.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.203 (2001).  Since October 1998, the veteran raised two 
additional claims which were addressed by the RO in a 
statement of the case issued in March 2000.  As the veteran 
has not perfected his appeal of the issues addressed in the 
March 2000 SOC by filing a substantive appeal, those issues 
are not before the Board at this time.  Id.

The Board is undertaking additional development on the issue 
of service connection for a psychiatric disability pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  The range of motion of the veteran's right elbow was not 
limited on VA examination in May 1997; on VA examination in 
March 2001, the right elbow had active range of motion from 1 
degree to 145 degrees; passive range of motion was from 5 
degrees to 145 degrees.

2.  The veteran has minimal degenerative joint disease of the 
right elbow, with chronic olecranon bursitis; there has been 
no malunion, nonunion, marked deformity, or arthritis of the 
right radius during the evaluation period.  


CONCLUSION OF LAW

A compensable evaluation for residuals of a right radius 
fracture is not warranted. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5212 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminates the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it granted service connection for a right 
radius fracture in February 1998, and has not reviewed the 
case under the regulations implementing the VCAA.  
Nevertheless, after reviewing the claims folder, the Board 
finds that, with regard to the issue of entitlement to a 
compensable evaluation for a right radius fracture, there has 
been substantial compliance with the pertinent mandates in 
the VCAA and implementing regulations.  In the February 1998 
RO decision, in a statement of the case issued in October 
1998, and in supplemental statements of the case issued in 
March 2000 and June 2002, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
the claim for a compensable evaluation for a right radius 
fracture, and of what was of record.  

The RO has obtained all identified pertinent medical records 
from VA medical facilities and from the appropriate service 
departments.  The veteran has been accorded VA examinations, 
the most recent performed in March 2001.  There is no 
indication that there is any relevant evidence outstanding 
which pertains to the issue of a compensable evaluation for a 
right radius fracture.  The veteran is not prejudiced by the 
Board's review of this particular issue based on the current 
record.  A remand for the RO to review the claim under the 
new regulations implementing the VCAA would serve no useful 
purpose. 

Background

Service medical records reveal that the veteran sustained a 
spiral, non-displaced fracture of the distal one-half of the 
right radius in January 1991.  The record indicates that the 
veteran is right-hand dominant.  The service records are 
negative for any injury or disease related to his right 
shoulder.  The only record evidencing an in-service shoulder 
injury is a June 1987 radiology report shows that the veteran 
complained of recurrent left shoulder pain.  X-ray studies at 
that time showed a normal left shoulder.  
By a February 1998 rating decision, the RO granted service 
connection for a right radius fracture, and evaluated it zero 
percent disabling.  The veteran initiated a timely appeal of 
the zero percent disability rating assigned for the right 
radius fracture, contending that that residuals of his 
service-connected right radius fracture are more severe than 
reflected by a non-compensable rating.  

Postservice medical records include numerous VA outpatient 
records dated from March 1997 to August 1998.  During VA 
hospitalization in March and April 1997, it was noted that 
the veteran's right shoulder "pops in and out by his 
history."  The veteran did not have current complaints, and 
physical examination of the extremities showed a good range 
of motion, without edema, and with distal pulses intact.  

A May 1997 VA general examination report is negative for 
complaints or diagnosis of a musculoskeletal disorder.  
Examination revealed the veteran had full range of motion of 
all extremities.  

Several VA clinical records show that the veteran reported 
sustaining a right shoulder injury during his active service.  
On clinical examination in March 1998, he stated that he 
injured his right shoulder in 1988.  He complained of recent 
increased pain and frequent right shoulder dislocations.  X-
ray studies showed a normal right shoulder.  Examination 
revealed right shoulder tenderness and decreased range of 
motion.  

During VA hospitalization in April 1998, the veteran reported 
that he dislocated his right shoulder at the same time he 
sustained the in-service right radius fracture.  He 
complained of weekly dislocations of his right shoulder and 
extreme right shoulder pain.  X-ray studies reveal Bankart 
lesion of the right shoulder.  The diagnosis, in pertinent 
part, was Bankart lesion of the right shoulder, with anterior 
shoulder instability, and degenerative joint disease.  The 
hospital course included Bay-Bankart lesion repair with an 
anterior capsular shift.  

In August 1998, the veteran reported to a VA clinic and 
complained of continued right shoulder pain and recurrent 
dislocations.  Examination did not reveal any anterior or 
posterior instability or inferior instability, and the 
physician opined that much of the veteran's pain and 
tightness was likely related to his postoperative course.  
The diagnosis was status post arthroscopy with open repair of 
Bankart lesion with possible capsular shift.

At the March 1999 hearing, the veteran reiterated that he 
dislocated his right shoulder at the same time he sustained 
the in-service right radius fracture.  He testified that a 
"Chief" popped his shoulder back in because a corpsman was 
not available.  He recalled that the in-service dislocation 
was not a problem initially, but his right shoulder later 
began to dislocate by itself.  He reported limited range of 
motion of the right shoulder.  He testified that his right 
wrist hurt but was not the major problem.  When asked if he 
had current problems with his right arm, the veteran stated 
that his right arm was fine, but it sometimes hurt in very 
cold weather.  He opined that his right radius fracture had 
healed "pretty well," and it was his right shoulder that 
currently bothered him.  

On VA examination in March 2001, the veteran complained of 
right shoulder pain, stiffness, and limitation of motion.  He 
had occasional numbness and tingling of his hands.  His right 
forearm pain was exacerbated when he lifted objects.  The 
pain was alleviated by medication.  He stated that he was 
unable to move his shoulder during flare-ups.  He complained 
of extreme pain when dressing because he was unable to raise 
his right arm above shoulder level.  Examination revealed 
tenderness on the right forearm and right shoulder.  The 
veteran exhibited painful motion and grimacing on all ranges 
of motion of the right shoulder.  Active range of motion of 
the right elbow was from 1 degree to 145 degrees, passive 
range of motion was from 5 degrees to 145 degrees.  The 
physician stated that there was "not much" limitation of 
function of his right elbow, nor was there much limitation of 
motion on range of motion tests.  X-ray studies of the 
veteran's elbows revealed minimal degenerative joint disease, 
bilaterally, with an olecranon spur suggestive of chronic 
olecranon bursitis.  The diagnosis was history of right 
radius fracture, status-post right shoulder rotator cuff 
surgery, and minimal degenerative joint disease of both 
elbows with chronic olecranon bursitis.  

In a February 2002 addendum to the March 2001 VA examination 
report, the examining physician reported:

As previously noted . . . the [veteran's] 
main complaints now are on the right 
shoulder . . . .  He claims that during 
the injury where he had the radial 
fracture, he also injured the right 
shoulder.  He attributes his history of 
shoulder pain and recurrent shoulder 
"popping" . . . to that same injury.  
He does not say that his present shoulder 
condition is a result of the radial 
fracture but instead was a concomittant 
[sic] injury when he had the accident.  
[His] injury on the right forearm was on 
the distal third of the right radius.  If 
there would be any subsequent effect of 
that radial fracture on the function of 
the right arm, it would be on structures 
that are more proximal like the elbow and 
the wrist.  And as noted again in the 
[March 2001 examination report], there is 
not much [limitation of motion] on the 
elbows nor were there any complaints 
regarding the wrist.  There was no 
mention . . . of [the veteran's] 
incoordination or impaired ability to 
execute skilled movement smoothly.  It 
was only mentioned that because of the 
right shoulder pain and inability to 
raise the arm above shoulder level, he is 
unable to lift objects, carry his son 
with the right arm and that dressing up 
becomes extremely painful.  





Legal Criteria and Analysis

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings, based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In regard to 
any request for an increased schedular evaluation, the Board 
will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as is the situation 
here, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Regarding the veteran's own contentions that a compensable 
rating is warranted for his service-connected residuals of a 
right radius fracture, the U.S. Court of Appeals for Veterans 
Claims has made it clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the veteran is competent to provide statements 
concerning any symptoms he may experience in his right upper 
extremity, his lay assertions to the effect that any symptoms 
he may currently experience are related to the diagnosis and 
treatment he received when he sustained a right radius 
fracture January 1991 are neither competent nor probative of 
the issue in question.  See Espiritu, 2 Vet. App. at 494-95.

The veteran's service-connected residuals of a right radius 
fracture are currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5212 (Radius, impairment of).  The criteria 
under Diagnostic Code 5212 contemplate that a 10 percent 
disability rating is warranted where there is evidence of 
malunion of the radius of the major upper extremity, with bad 
alignment (since the veteran is right-hand dominant, his 
right upper extremity is considered the major upper 
extremity).  A 20 percent rating is warranted where there is 
evidence of nonunion of the radius of the major extremity in 
the upper half.  A 30 percent evaluation is warranted where 
there is nonunion in the lower half of the major extremity 
with false movement, and without loss of bone substance or 
deformity.  A 40 percent rating requires nonunion of the 
radius in the major extremity in the lower half, with false 
movement, with loss of bone substance in the major extremity 
(1 inch (2.5 cm.) or more) and marked deformity.  There is no 
zero percent rating under this diagnostic code.  However, in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31 
(2001).  

Here, there is no evidence of loss of bone substance in the 
right upper extremity.  There is nothing meeting or 
approximating a "marked deformity" in the veteran's right 
upper extremity.  Nor is there malunion or nonunion of the 
radius, normally a requirement for even a 10 percent rating 
under Diagnostic Code 5212.  Thus the Board concludes that a 
compensable evaluation of the service-connected right radius 
fracture is not warranted under Diagnostic Code 5212.

The Board will also consider the rating criteria for 
evaluating limitation of range of motion of the elbow of the 
major upper extremity.  The normal range of motion of the 
elbow is from zero degrees of extension to 145 degrees of 
flexion.  Full forearm pronation is from zero to 80 degrees, 
and full forearm supination is from zero to 85 degrees.  See 
38 C.F.R. § 4.71, Plate I (2001).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206, a 
noncompensable rating is warranted if flexion of the major 
forearm is limited to 110 degrees.  A 10 percent disability 
rating is warranted if flexion is limited to 100 degrees, and 
a 20 percent rating is warranted for flexion limited to 90 
degrees.  A 30 percent rating is warranted for flexion 
limited to 70 degrees; a 40 percent rating is warranted for 
flexion limited to 55 degrees; and a 50 percent disability 
rating is warranted for flexion limited to 45 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5207, a 10 percent 
rating is warranted if extension of the major forearm is 
limited from 45 degrees to 60 degrees.  A 20 percent rating 
is warranted if extension is limited to 75 degrees.  A 30 
percent disability rating is warranted if extension is 
limited to 90 degrees; a 40 percent rating is warranted if 
extension is limited to 100 degrees; and a 50 percent 
disability rating is warranted if extension is limited to 110 
degrees.  

Here, for all times during which this appeal has been 
considered, the range of motion of the veteran's right elbow 
has been substantially better than that required for a 
disability rating in excess of zero percent under Diagnostic 
Code 5206 or 5207.  VA examination in May 1997 showed no 
limitation of motion of the right upper extremity, and the 
veteran expressed no complaints related to residuals of the 
in-service right radius fracture.  There is simply no 
competent evidence of record to indicate that the veteran's 
right upper extremity, below the shoulder, is limited on 
flexion to, or near, 100 degrees; the level of limitation of 
motion required for a 10 percent evaluation under Code 5206.  
Range of motion as measured during the March 2001 VA 
examination reinforces the impression of very minor 
limitation of motion.  Range of motion of the right elbow was 
from 1 degree to 145 degrees on active flexion, and from 5 
degrees to 145 degrees on passive flexion.  This is far from 
the limitation of motion in extension or flexion that would 
be required for a compensable rating under Diagnostic Codes 
5206 and 5207.  

Even taking into consideration that the veteran has some 
joint disease and related pain, discomfort, and other 
functional impairment as a result, such findings are not 
sufficient to justify evaluating an otherwise noncompensable 
limitation of motion as 10 percent (or more) disabling.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 
5003 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Reinforcing this analysis is the March 2001 VA examiner's 
description of the veteran's right elbow disability as 
minimal limitation of motion, with no indication of 
incoordination or impaired ability to execute skilled 
movement smoothly.  In other words, there is no basis upon 
which to grant a rating in excess of zero percent for the 
service-connected right radius fracture based on limitation 
of extension or flexion of the joint, or based on arthritis, 
for any time period during the pendency of the veteran's 
appeal.  

In sum, in the absence of any competent evidence that the 
veteran's service-connected residuals of a right radius 
fracture are symptomatic or disabling, a compensable rating 
for such disability is not warranted.  The doctrine of 
resolving reasonable doubt in the veteran's favor is not 
applicable in this case as the preponderance of the evidence 
is against his claim.


ORDER

A compensable evaluation for residuals of a right radius 
fracture is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

